  Case: 1:02-cr-01050 Document #: 1637 Filed: 06/14/19 Page 1 of 2 PageID #:21407




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                       v.                         )    No. 02 CR 1050-4
                                                  )
 FRANK CALABRESE,                                 )    Judge Leinenweber
                                                  )
                               Defendant.         )

                 MOTION OF THE UNITED STATES TO APPLY FUNDS

       The United States of America, by John R. Lausch, Jr., United States Attorney for the

Northern District of Illinois, moves for an order applying the funds held by the United States

Marshal’s to defendant’s outstanding monetary obligations and apply a portion of those funds to

Diane Cimino’s income taxes and in support states as follows:

       1.      Defendant Frank Calabrese executed savings bonds in the amount of $75,000

payable to Diane Cimino.

       2.      The court sentenced Calabrese on January 28, 2009, and imposed restitution of

about $7.5 million. The balance owed on the judgment is about $2.3 million as of May 17, 2019.

       3.      The United States and Diane Cimino agreed that the United States’ judgment lien

attached to the $75,000 savings bonds.

       4.      The United States and Cimino also agreed that because Cimino would incur income

taxes related to the savings bonds, that liability would be satisfied from the bond funds before the

remaining funds would be applied to Calabrese’s outstanding restitution.

       5.      The United States has been informed that Cimino’s tax liability related to the bonds

is $1,189.
  Case: 1:02-cr-01050 Document #: 1637 Filed: 06/14/19 Page 2 of 2 PageID #:21408




       WHEREFORE, the United States requests an order directing the Clerk of the Court to issue

a check made payable to the United States Treasury and sending it to IRS, P.O. Box 802501,

Cincinnati, Ohio 45280-2501 with Diane Cimino’s social security number and “2018-1040

liability” noted on the check, and to apply the remaining funds on account to defendant Frank

Calabrese’s restitution obligation in this case.

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, Jr.
                                               United States Attorney

                                               By: s/ Scott D. Heffron
                                                  SCOTT D. HEFFRON
                                                  Assistant United States Attorney
                                                  219 South Dearborn Street
                                                  Chicago, Illinois 60604
                                                  (312) 886-4190
                                                  scott.heffron@usdoj.gov




                                                   2
